ITEMID: 001-121828
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2013
DOCNAME: CASE OF TSIBULKO AND OTHERS v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible (Article 35-3 - Manifestly ill-founded);Violation of Article 6 - Right to a fair trial (Article 6 - Enforcement proceedings;Article 6-1 - Access to court);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy)
JUDGES: Ann Power-Forde;Helena Jäderblom
TEXT: 5. On the dates set out in the appended tables domestic courts delivered decisions according to which the applicants were entitled to various pecuniary amounts or to have certain actions taken in their favour. The decisions became enforceable. However, the applicants were unable to obtain the enforcement of the decisions in due time.
6. Some of the applicants also made submissions concerning factual and legal matters unrelated to the above non-enforcement issues.
VIOLATED_ARTICLES: 13
6
P1
VIOLATED_PARAGRAPHS: 6-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
